     Case: 3:19-cv-00155-NBB-RP Doc #: 42 Filed: 04/15/20 1 of 1 PageID #: 194




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

OTIS MINOR                                                                       PLAINTIFF

V.                                                  CIVIL ACTION NO. 3:19CV155-NBB-RP

MISSISSIPPI DEPARTMENT OF PUBLIC SAFETY;
STATE OF MISSISSIPPI, EX REL., MISSISSIPPI;
JIM HOOD, ATTORNEY GENERAL, STATE OF
MISSISSIPPI; TOWN OF COLDWATER, MISSISSIPPI;
OFFICER BRYAN SULLIVANT; AND
JOHN DOE I AND JOHN DOE II                                                  DEFENDANTS

                                            ORDER

       In accordance with the memorandum opinion issued this day, it is ORDERED AND

ADJUDGED that Defendant Town of Coldwater, Mississippi’s motion for judgment on the

pleadings is GRANTED, and said defendant is hereby dismissed from this action.

       This, the 15th day of April, 2020.

                                                  /s/ Neal Biggers
                                                  NEAL B. BIGGERS, JR.
                                                  UNITED STATES DISTRICT JUDGE
